DETAILED ACTION
This is the first Office Action regarding application number 17/075,952, filed on 10/21/2020, which claims foreign priority to KR 10-2020-0025866, filed on 03/02/2020.
This action is in response to the Applicant’s Response dated 02/22/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 02/22/2022 is acknowledged.

Status of Claims
Claims 1-20 are currently pending.
Claims 16-20 are withdrawn.
Claims 1-15 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites that one boron-containing and three silicon-containing materials may be selected for the metal oxide or metal nitride of claim 1. The examiner asserts that boron and silicon are not ordinarily understood to be metals, but rather each is generally classified by skilled artisans as a metalloid. Because the applicant appears to construe boron and silicon, metalloids, as a metal, the examiner finds that the claim is indefinite as its metes and bounds do not clearly include or exclude other metalloids, such as germanium, etc. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”).
Regarding claim 1, WANG teaches a hole transport layer, comprising: 
a thermally conductive inorganic structure comprising a plurality of nanoparticles and having pores surrounded by the nanoparticles (silicon oxide nanoparticles); and 
a hole transport organic material located in the pores (PEDOT:PSS), 
wherein the nanoparticles comprise at least one inorganic material selected from the group consisting of a metal oxide and a metal nitride (silicon oxide is a metal oxide).

    PNG
    media_image1.png
    315
    398
    media_image1.png
    Greyscale


Regarding claim 2, WANG teaches a hole transport layer of claim 1, wherein a portion of the plurality of nanoparticles is located on a top surface of the hole transport layer, a further portion of the plurality of nanoparticles is located on a bottom surface of the hole transport layer, and still a further portion of the plurality of nanoparticles forms a 

Regarding claim 3, WANG teaches a hole transport layer of claim 1, wherein the connection is a contact connection or a thermal connection (thermal energy can transfer through the connection formed by adjacent or substantially close nanoparticles).

Regarding claim 4, WANG teaches a hole transport layer of claim 1, wherein a portion of the hole transport organic material is located on a top surface of the hole transport layer, a further portion of the hole transport organic material is located on a bottom surface of the hole transport layer, and still a further portion of the hole transport organic material forms a connection between the hole transport organic material located on the top surface and the hole transport organic material located on the bottom surface (the nanoparticles are blended with the PEDOT:PSS before spin-coating, and therefore the examiner concludes that the organic material will be generally homogeneously dispersed to be located on both top and bottom surfaces and also within the interior of the layer).

Regarding claim 5, WANG teaches a hole transport layer of claim 4, wherein the connection is a contact connection or a thermal connection (thermal energy can transfer through the connection formed by adjacent or substantially close nanoparticles).

Regarding claim 8, WANG teaches a hole transport layer of claim 1, wherein the inorganic material comprises at least one selected from the group consisting of Al2O3, MgO, BN, AlN, SiO2, Si3N4, and SiC (WANG uses SiO2).

Regarding claim 9, WANG teaches a hole transport layer of claim 1, wherein the hole transport organic material comprises at least one selected from the group consisting of 2,2',7,7'-tetrakis-(N,N-di-4-methoxyphenylamino)-9,9'-spirobifluorene (Spiro-OMeTAD), poly[bis(4-phenyl)(2,4,6-trimethylphenyl)amine] (PTAA), poly(3-hexylthiophene-2,5-diyl) (P3HT), poly(3-alkylthiophene) (P3AT), poly(3-octylthiophene-2,5-diyl) (P3OT), poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonate) (PEDOT:PSS), poly{4,7-bis(5-bromothiophen-2-yl)-5-(decyloxy)-6-ethoxybenzo[c][1,2,5]th- iadiazole} (PBT), poly{(4,8-bis((2-butyloctyl)oxy)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)b- is(trimethylstannane)} (PBDT), and poly(BT)-(BDT) (WANG teaches PEDOT:PSS as the organic material).

Regarding claim 11, WANG teaches a perovskite solar cell, comprising: a first electrode (Ag); an electron transport layer (PC71BM) formed on the first electrode; a photoactive layer (perovskite) formed on the electron transport layer and comprising a 

    PNG
    media_image1.png
    315
    398
    media_image1.png
    Greyscale


Regarding claim 14, WANG teaches a perovskite solar cell of claim 11, wherein the perovskite material comprises at least one selected from the group consisting of CH3NH3PbI3-xClx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbI3-xBrx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbCl3-xBrx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbI3-xFx, (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xClx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xBrx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbCl3-xBrx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xFx, (in which x is a real number satisfying 0≤x≤3), and Csk(NH2CH.dbd.NH2PbI3)(1-k-x) (CH3NH3PbBr3)x (in which k is a real number .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”) in view of KIM (“Thickness of the hole transport layer in perovskite solar cells: performance versus reproducibility”).
Regarding claim 6, WANG teaches a hole transport layer of claim 1, wherein the nanoparticles have a diameter (dNP) of 10 to 50 nm (silicon oxide nanoparticles are 
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and considers a value of 180-250nm to have relatively superior results (Table 1).
It would have been obvious to modify the HTL thickness to a value between 180-250nm as taught by KIM in order to optimize the solar cell’s conversion efficiency (KIM, Table 1).

Regarding claim 7, WANG teaches a hole transport layer of claim 1, but does not disclose expressly that the inorganic material has a HOMO (highest occupied molecular orbital) energy level less than -5.6 eV and a LUMO (lowest unoccupied molecular orbital) energy level greater than -3.9 eV.
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and remarks that spiro-MeOTAD is the most widely-used HTL in perovskite solar cells (pg. 99356, right col., para. 1).
It would have been obvious to modify WANG and replace the HTL material with spiro-MeOTAD as taught by KIM because it is the most widely-used HTL for perovskite solar cells and skilled artisans would have a reasonable expectation of success for its incorporation into the solar cell taught by WANG. The examiner notes that the HOMO and LUMO energies of spiro-MeOTAD meet the claimed energy ranges as they are a necessary property of this material.

Regarding claim 10, WANG teaches a hole transport layer of claim 1, but does not disclose expressly that the hole transport organic material is doped with a dopant, and the dopant comprises at least one selected from the group consisting of Li-TFSI, Co(II) PF6, 4-tert-butyl pyridine (tBP), AgTFSI, and CuI.
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and notes that the additional of additives such as tBP and LiTFSI affect the charge carrier mobility (pg. 99357, right col., last para.).
It would have been obvious to add dopants to the HTL such as tBP and/or LiTFSI as taught by KIM in order to control the charge carrier mobility of the HTL.


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”).
Regarding claims 12 and 15, WANG teaches a perovskite solar cell having an inverted structure. That is, the arrangement of the first electrode, second electrode, and the ETL and HTL are reversed. WANG teaches all of the recited materials, only in an inverted configuration. WANG describes “normal structured PSCs” (pg. 25021, left col.) and compares their behavior with the inverted structured PSCs.
The examiner concludes that it would have been obvious to a skilled artisan to try and reverse or invert the PSC structure, since there are only two arrangement options 
Regarding claim 12, WANG teaches a perovskite solar cell of claim 11, wherein the electrode comprises at least one selected from the group consisting of fluorine tin oxide (FTC), indium tin oxide (ITO), indium zinc oxide (IZO), indium zinc tin oxide (IZTO), aluminum zinc oxide (AZO), indium-tin-oxide/silver/indium-tin-oxide (ITO-Ag-ITO), indium-zinc-oxide/silver/indium-zinc-oxide (IZO-Ag-IZO), indium-zinc-tin-oxide/silver/indium-zinc-tin-oxide (IZTO-Ag-IZTO), and aluminum-zinc-oxide/silver/aluminum-zinc-oxide (AZO-Ag-AZO) (Fig. 1 teaches ITO, and the examiner finds it would have been obvious to modify WANG and reverse the layer order and try to form a “normal structure” solar cell and select ITO for the first electrode).

Regarding claim 15, WANG teaches a perovskite solar cell of claim 11, wherein the electrode comprises at least one selected from the group consisting of Ag, Au, Al, Fe, Cu, Cr, W, Mo, Zn, Ni, Pt, Pd, Co, In, Mn, Si, Ta, Ti, Sn, Pb, V, Ru, Ir, Zr, Rh, and Mg (Fig. 1 teaches Ag, and the examiner finds it would have been obvious to modify WANG and reverse the layer order and try to form a “normal structure” solar cell, and select Ag for the second electrode).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”) in view of KE (“Low-Temperature Solution-Processed Tin Oxide as an Alternative Electron Transporting Layer for Efficient Perovskite Solar Cells”).
Regarding claim 13, WANG teaches a perovskite solar cell of claim 11, but does not disclose expressly that the electron transport layer comprises at least one selected from the group consisting of SnO2, ZnO, TiO2, Al2O3, MgO, Fe2O3, WO3, In2O3, BaTiO3, BaSnO3, and ZrO3.
KE teaches a perovskite solar cell and an ETL formed of TiO2, SnO2, ZnO, and In2O3 (pg. 6730, right col.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify WANG and replace its ETL with one formed from SnO2 (or other suitable oxide material) as taught by KE because these are suitable materials to separate and collect photogenerated charge carriers produced in perovskite absorbers and because SnO2 films have good antireflection, suitable band edge positions, and high electron mobility (KE, abstract).
KE also reports that perovskite solar cells use either regular or inverted architecture, and that the record efficiency cells have the regular architecture (pg. 6730, left col.).


Conclusion
No claim is allowed. 

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721